2007 ANNUAL REPORT TO SHAREHOLDERS GREENE COUNTY BANCORP, INC. (Cover page) IT’S NOT THE SIZE OF THE BANK, IT’S THE SIZE OF THE IDEAS Innovating at the Local Level EXTRA REWARDS FOR CUSTOMERS … AND THE BANK! Martha Keeler (Marketing Director) wants customers to know they’ll be rewarded for using multiple bank services.In fact, the more they use (savings accounts, loans, IRAs, and so on), the more Greene Loyalty Points they earn.The points are added to those accrued under the regular Visa® Extras Reward Program, and can be redeemed for shopping, dining, travel and more.This innovative spin on customer rewards has led to thousands of new accounts and cross-sell opportunities.Over 2,000 customers (and counting) have been enrolled in the program. WAY BEYOND CHECKING The Bank’s address may say Main Street, but our breath and depth of services says Wall Street.Tim Bartholomew (Vice President for Investment Services) assists clients with retirement planning, savings for college, tax-deferred investing and much more.Through the Investors Marketplace, Tim s offers clients personal, convenient access to sophisticated non-bank financial products and services.Income earned from the Investors Marketplace program increased by about one-third from fiscal year 2006 to 2007. *These products are not FDIC insured, not guaranteed by the bank, not a deposit, may go down in value, and are not insured by any federal government agency. NOT JUST FREE CHECKING … E-CHECKING! Greg Spampinato (Chief Information Officer) and Marge Tobiassen (Core Systems Specialist) spearheaded the development of an innovative checking account that goes beyond free … it offers extensive online convenience and pays CDE-like interest!“e-checking” has been a real force in the marketplace… and a catalyst for hundreds of new client relationships.Over 1,000 e-Checking accounts have been opened since the product was introduced in March 2007. · No more paper statements to get lost-view accounts online! · Earn Visa® Rewards & Loyalty points · Free Internet banking and bill pay · Free gift · Free initial check order MINING MUNICIPAL BUSINESS Kres Bjornsson (Vice President for Municipal Banking & Commercial Services) knew there was business to be had from municipalities in the Bank’s market areas.As a result, the Greene County Commercial Bank was established in 2004 for the sole purpose of accepting municipal deposits from local governments, school districts, fire districts and libraries (New York State law does not allow savings banks to accept municipal deposits.)The Bank’s cash management advice and Municipal One Checking account have increased efficiency and provided hundreds of thousands of dollars in interest income to municipal customers.The commercial bank opened in June 2004 with its first deposit of $1.5 million.By 2007 it had established many municipal relationships and grown to over $30 million in deposits. FAST, SAFE FINANCING FOR BUSINESSES Running a small business is tough enough with-out having to worry about quick access to financing.That’s way Gary Pollard (Senior Vice President for Commercial Lending) and Tina Selner (Credit Analyst) designed the Ultra Access Business Line of Credit.Business owners will be able to easily access equity in their commercial real estate at the lower rates and flexible terms normally associated with a home equity loan.Clients can simply write a check, use a debit card, or make a personal phone call to access their line.And their homes are not at risk.The Ultra Access Business Line will be rolled out in late 2007. FINANCIAL HIGHLIGHTS At and for the Years Ended June 30, (In thousands) 2007 2006 2005 2004 2003 Total assets $325,826 $307,565 $294,680 $284,579 $256,965 Loans receivable, net 207,280 190,093 164,292 148,937 132,210 Securities available for sale 87,184 87,267 98,851 104,834 99,831 Deposits 284,176 268,250 253,237 243,718 218,045 Shareholders’ equity 35,415 33,581 32,753 29,826 29,125 Net interest income 10,543 10,688 10,826 9,985 8,722 Provision for loan losses 279 200 71 105 180 Total noninterest income 3,941 3,112 2,695 2,732 2,470 Total noninterest expense 11,037 10,528 9,239 8,474 7,817 Income tax provision 909 829 1,262 1,225 991 Net income 2,259 2,243 2,949 2,913 2,204 ABOUT OUR COMPANY Greene County Bancorp, Inc. is the parent company of The Bank of Greene County and its subsidiary Greene County Commercial Bank.The Company’s consolidated assets as of June 30, 2007, were $325.8 million. The Bank of Greene County was founded in 1889 as The Building and Loan Association of Catskill.In 1974, the Bank changed to a New York State-chartered mutual savings bank, under the name Greene County Savings Bank.In 1998, The Bank converted to the mutual holding company form of ownership, with The Bank changing its name to The Bank of Greene County.A commercial bank subsidiary, Greene County Commercial Bank, was formed in June 2004.In 2006, The Bank of Greene County changed to a federally-chartered savings bank. The Bank serves Greene, Albany and Columbia counties in New York State through administrative and lending/operations centers in Catskill, and nine banking offices in Catskill, Cairo, Coxsackie, Greenport, Greenville, Hudson, Tannersville and Westerlo.The Bank of Greene County will be opening another branch outside the Village of Chatham.As part of its mission, The Bank tries to foster a sense of community through personal service, local decision-making and participation with customers in community activities. Branch and Office Locations listed and map of service area LETTER TO SHAREHOLDERS TO OUR SHAREHOLDERS Fiscal year 2007 was a rewarding one for Greene County Bancorp, Inc. and for me personally.One July 1st, I became President and Chief Executive Officer of your Company, succeeding Bruce Whittaker who guided The Bank for two decades.At the same time, Michelle Plummer assumed the newly created position of Executive Vice President, Chief Operating Officer and Chief Financial Officer. Bruce is a remarkable individual.He served The Bank a total of 35 years, including 20 years as President and CEO.His passion for this Company and its people is truly inspiring.He has masterfully shaped Greene County Bancorp’s reputation through his leadership, salesmanship, industry involvement, community commitment, and philanthropy.We are honored that Bruce will continue on as a member of the Board of Directors.I often seek his counsel, and I am thankful for his continued involvement. Bruce and countless others throughout the history of The Bank have established a solid foundation for our Company.I’m confident this will enable us to reach new heights. We have set aggressive goals for 2008 and beyond.I believe we will reach them by capitalizing g on our diverse strengths. · innovative products and services that make us unique in our industry; · our decentralized structure; · our growing footprint across Greene, Albany and Columbia counties; · and of course, our people. In addition to highlighting our financial successes in 2007, this annual report features some of the exciting products and services driving that success (see opening pages).It also spotlights some of the people who are proud to be part of a small bank with very big ideas! 2007 FINANCIAL & BUSINESS PERFOMANCE Greene County Bancorp, Inc. performed well in 2007 in the context of very challenging rate and competitive environments.Net income for the fiscal year ended June 30, 2007, was $2.26 million or $0.54 per diluted share compared to $2.24 million or $0.54 per diluted share for fiscal 2006. Net interest income was $10.54 million for the year ended June 30, 2007, compared to $10.69 million for the prior fiscal year, a decline of $145,000 or 1.4%.Net interest margin decreased 26 basis points to 3.58% in fiscal 2007 compared to 3.84% for fiscal 2006. The decline in net interest margin was due to the difficult rate environment facing our industry.Actions by the Federal Reserve have continued to result in a flat or even inverted interest rate yield curve.Traditionally, a bank’s liabilities (such as deposits and borrowings) tend to be priced off the shorted end of the yield curve, while earning assets (such as loans and investments) are priced off the longer end. Our ability to continue growing our loan portfolio during fiscal year 2007 helped offset much of this decline in margin.Lending continued its solid growth pattern established during the last several years with net outstanding loans amounting to $207.3 million as of June 30, 2007, an increase of $17.2 million, or 9.0%, over the prior year-end’s $190.1 million. The Bank established a formal commercial lending department in fiscal 2007.We are fortunate to have retained a professional team of seasoned commercial lenders who can manage and grow the commercial loan portfolio. Asset quality continues to be one of our highest priorities.The long-term value of asset quality has never been more apparent as press reports continue to publicize fallout related to subprime mortgage lending.Subprime loans are mortgages for borrowers who do not qualify for conventional loans due to poor credit, employment issues, or lack of income verification. Greene County Bancorp has never participated in subprime lending.As a percentage of total loans, nonperforming loans represented 0.33% for fiscal year 2007 compared to 0.00% for fiscal year 2006.Our allowance for loan losses was 0.71% for fiscal year 2007 compared to 0.69% for fiscal year 2006. Deposit growth was the primary funding source for the net loan growth.For the fiscal years 2007 and 2006, total deposits were $284.2 million and $268.3 million respectively, an increase of $15.9 million or 5.93%. We continue to work hard at increasing profits from our noninterest income lines of business in order to reduce our dependence on net interest income in the face of declining margins.Revenue from noninterest income showed solid improvement in fiscal year 2007.We have a number of sources of noninterest income, which in total increased by $829,000, or 26.6%, to $3.9 million for fiscal 2007 compared to $3.1 million for the prior year. Contributing to the increase were fees earned on VISA® debit card transactions, amounting to $611,000 for fiscal 2007 compared to $510,000 for fiscal 2006, an increase of $101,000 or 19.80%.Our Visa® Extras Reward Program combined with our unique in-house Greene Customer Loyalty Program has proven to be very popular with customers. We provided our credit card processor, TransFirst, with more than $70 million in merchant transaction volume during fiscal year 2007, up from $63 million in fiscal year 2006.We continue to be one of their largest banking relationships in the nation. Service charge fees increased $381,000 or $2.2 million for fiscal year 2007 compared to $1.8 million for the prior year.The increase was primarily due to higher levels of insufficient fund charges resulting from changes implemented in our Overdraft Privilege Program. Our non-deposit investment program continued to grow.Accounts under management in the program exceeded $50 million at fiscal year-end 2007, up from $39 million a year ago.Fees earned from our investment program, Investors Marketplace, increased $62,000 to $248,000 for fiscal year 2007 compared to $186,000 for fiscal year 2006. (Text Box -beginning) RANKED ONE OF THE REGIONS’S FASTEST-GROWING COMPANIES!The Bank of Greene County was ranked 18th on the Capital Districts Business Review’s list of the area’s fastest-growing companies.The survey, published in July 2007, was based on percent change in revenue from 2002 to 2006. (Text Box –end) The Bank completed several major construction projects in the past fiscal year as part of an overall expansion of the branch and operations infrastructure. In November 2006, we finished renovating the former Greene County Legislature and County Treasurer’s Building on Main Street and moved our lending and operations departments from the current administrative building.The 10,000 square-foot location has given both departments additional space to more efficiently service a growing lending and deposit business. On February 1, 2007, we opened a new full-service, 2,800-square-foot branch office in the Catskill Commons shopping plaza on Catskill’s “West Side.”The plaza is anchored by a new Lowe’s home improvement store and a new Super WalMart.On March 1, 2007, we opened a new full-service, 4,000-square-foot branch office in the Fairview Plaza on Route 9 in the Town of Greenport.Both offices have proven to be very successful and have attracted deposits exceeding our original projections. We also received regulatory approval for and started construction of a new full-service branch office on Route 66 just outside the Village of Chatham.We anticipate a January 2008 opening for the new Chatham office. During fiscal year 2007, we received regulatory approval to convert The Bank of Greene County from a New York thrift charter to a Federal thrift charter.The conversion enables The Bank to make larger capital investments in its wholly owned subsidiary, Greene County Commercial Bank.This capacity was needed to support the Commercial Bank’s larger-than-anticipated growth in assets. At fiscal year-end June 30, 2007, our assets totaled $325.8 million compared to $307.6 million at June 30, 2006, an increase of $18.2 million or 5.90%.The most significant growth occurred in net loans, which increased $17.2 million, or 9.0%, to $207.3 million at June 30, 2007, compared to $190.1 million at June 30, 2006. Shareholder equity increased to $35.4 million at June 30, 2007, from $33.6 million at June 30, 2006, as net income of $2.26 million was partially offset by dividends paid of $885,000.Cash dividends paid during the past fiscal year were $0.48 per share, up $0.03 per share or 6.67% from fiscal year 2006. Continuing the work of The Bank of Greene County Charitable Foundation, the Foundation’s Board of Directors approved the distribution of over $70,000 to 49 nonprofit organizations during fiscal year 2007.More than $345,000 has been distributed since the Foundation’s inception in 1998. We are pleased that we have been able to support a wide variety of worthy organizations.All of the recipients have been able to leverage the impact of each grant through volunteer work and other cash donations. On behalf of the Company’s Board of Directors and The Bank’s staff, I thank all of our shareholders for their confidence and support.It continues to be an exciting time for us.We are proud of what we have accomplished at Greene County Bancorp, and we look forward to taking your Company to new levels of success in the years ahead. Sincerely, /s/: Donald Gibson Donald Gibson President & Chief Executive Officer SELECTED FINANCIAL INFORMATION The selected financial and operational data presented below at and for the years shown were derived from the audited consolidated financial statements of Greene County Bancorp, Inc. and should be read in conjunction with the consolidated financial statements presented elsewhere in this Annual Report. At and for the Years Ended June 30, (Dollars inthousands except per share amounts) 2007 2006 2005 SELECTED FINANCIAL CONDITION DATA: Total assets $325,826 $307,565 $294,680 Loans receivable, net 207,280 190,093 164,292 Securities available-for-sale 87,184 87,267 98,851 Deposits 284,176 268,250 253,237 Shareholders' equity 35,415 33,581 32,753 AVERAGE BALANCES: Total assets 315,308 296,539 289,674 Earning assets 294,568 278,585 274,068 Loans receivable, net 200,093 175,592 155,221 Securities available-for-sale 82,626 89,782 103,296 Deposits 273,979 255,389 246,838 Borrowings 5,001 5,655 7,932 Shareholders' equity 34,808 33,246 31,399 SELECTED OPERATIONS DATA: Total interest income 16,985 14,825 14,084 Total interest expense 6,442 4,137 3,258 Net interest income 10,543 10,688 10,826 Provision for loan losses 279 200 71 Net interest income after provision for loan losses 10,264 10,488 10,755 Total noninterest income 3,941 3,112 2,695 Total noninterest expense 11,037 10,528 9,239 Income before taxes 3,168 3,072 4,211 Income tax provision 909 829 1,262 Net income 2,259 2,243 2,949 FINANCIAL RATIOS: Return on average assets1 0.72% 0.76% 1.02% Return on average shareholders’ equity2 6.49 6.75 9.39 Noninterest expenses to average total assets 3.50 3.55 3.19 Average interest earning assets to average interest bearing liabilities 123.62 125.68 125.00 Net interest rate spread3 3.07 3.45 3.64 Net interest margin4 3.58 3.84 3.95 Efficiency ratio5 76.20 76.29 68.34 Shareholders’ equity to total assets, at end of period 10.87 10.92 11.11 Average shareholders’ equity to average assets 11.04 11.21 10.84 Dividend payout ratio6 87.27 81.82 59.72 Actual dividends paid to net income7 39.18 36.70 26.56 Nonperforming assets to total assets, at end of period 0.21 0.00 0.12 …continued At and for the Years Ended June 30, 2007 2006 2005 Nonperforming loans to total loans, at end of period 0.33 0.00 0.21 Allowance for loan losses to non-performing loans 217.89 18,771.43 355.17 Allowance for loan losses to total loans receivable 0.71 0.69 0.75 Book value8 $8.58 $8.17 $8.03 Basic earnings per share 0.55 0.55 0.72 Diluted earnings per share 0.54 0.54 0.70 OTHER DATA: Closing market price of common stock $13.60 $14.80 $17.81 Number of full-service offices 9 7 6 1 Ratio of net income to average total assets. 2 Ratio of net income to average shareholders’ equity. 3 The difference between the weighted average yield on interest earning assets and the weighted average cost of interest bearing liabilities. 4 Net interest income as a percentage of average interest earning assets. 5 The ratio of noninterest expense divided by the sum of net interest income and noninterest income. 6 The ratio of dividends per share divided by basic earnings per share. This calculation does not take into account the waiver of dividends by Greene County Bancorp, MHC. 7
